Citation Nr: 0409938	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310 (West 
2002).

2.  Basic eligibility for nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

Documentation from the Office of the Adjunct Generals shows that 
the veteran served during World War II with the Philippine 
Commonwealth Army from December 8, 1941 to December 29, 1942 and 
from March 9, 1945 to February 23, 1946.  He was a prisoner of war 
(POW) from April 10, 1942 to June 27, 1942.  He died in August 
1984.  The appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Manila, 
Philippines (the RO).

For good cause shown, namely the appellant's age, her motion for 
advancement on the docket was granted.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

Other matter

The record reflects that the appellant received notice of the July 
2002 decision by letter from the RO dated that month.  In that 
letter, she was advised that a decision regarding her entitlement 
to Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. § 1318 was being deferred pending 
completion by VA of required rulemaking.  The Board notes that the 
required rulemaking has been completed.  See 38 C.F.R. §§ 3.22, 
20.1106 (2003).  In an order issued January 10, 2003, the United 
States Court of Appeals for the Federal Circuit lifted a stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim was 
based on the receipt of new and material evidence.  Because the 
appellant's claim does not involve the submission of new and 
material evidence, and in light of the unfavorable decision 
rendered by the Board herein, the RO should now proceed to 
adjudicate that aspect of her claim.

The Board additionally observes that the death claim under 38 
U.S.C. § 1310 which is adjudicated below is not inextricably 
intertwined with the deferred DIC claim under 38 U.S.C. § 1318 
because §§ 1310 and 1318 contemplate different criteria for 
eligibility for entitlement to VA benefits.  Therefore, the Board 
believes that the two issues are not inextricably intertwined, cf. 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) and that it may 
address the issue of entitlement to death benefits under the 
provisions of 38 U.S.C.A. § 1310 at this time.


FINDINGS OF FACT

1.  The veteran served with the Philippine Commonwealth Army from 
December 8, 1941 to December 29, 1942 and from March 9, 1945 to 
February 23, 1946; he had no service with the Philippine Scouts.  

2.  The veteran's death certificate shows that he died in August 
1984, at age 68.  The immediate cause of the death was chronic 
obstructive lung disease (COLD) due to ischemic heart disease 
(IHD).  No other significant conditions contributing to death were 
listed.  

3.  At the time of his death, the veteran was service connected 
for a scar of the left parietal area, evaluated as noncompensably 
disabling.

4.  COLD and IHD were not shown in service or for many years 
thereafter, and the evidence does not establish that these 
conditions or a service-connected disability caused or contributed 
materially or substantially to the cause of the veteran's death.

5.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a Surviving 
Spouse or Child, VA Form 21-534, was received in September 2001, 
approximately 17 years after the veteran's death in August 1984.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).

2.  Basic eligibility to VA nonservice-connected death pension 
benefits has not been established.  38 U.S.C.A. §§ 101(2), 107, 
1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.40 (2003).

3.  The criteria for entitlement to accrued VA benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, who is the widow of the veteran, is claiming 
entitlement to service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1310.  The basis of 
her claim is that the conditions that caused his death, COLD and 
IHD, had their onset in service.  She is also seeking entitlement 
to nonservice-connected death pension benefits and accrued 
benefits.  


The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107].  The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  However, in Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 
Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court 
of Appeals for Veterans Claims (the Court) held that the VCAA has 
no effect on an appeal where the law, and not the underlying facts 
or development of the facts, is dispositive in the matter.  As 
will be discussed later in this decision, the Board finds that 
such is the case regarding the appellant's claims for entitlement 
to nonservice-connected death pension benefits and entitlement to 
accrued benefits.  There pertinent facts as to those two issues 
are not in dispute, and the Board's decision is based on its 
application of law.  Therefore, based on the Court's decision in 
Manning, the Board concludes that these claims are not subject to 
the provisions of the VCAA.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board hastens to point out, however, that notwithstanding the 
fact that the VCAA appears to be inapplicable to these claims, the 
appellant has been accorded ample opportunity to present evidence 
and argument on these matters, as required by the Court's 
jurisprudence in general.  

With regard to the appellant's claim for entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310, the VCAA is applicable.  That 
is, the outcome of the appellant's death claim hinges, at least in 
part, on the facts, in particular medical evidence concerning the 
relationship, if any, between the veteran's military service and 
his service-connected disability and his death.  Under such 
circumstances, as explained immediately below the appellant is 
entitled to notice of what evidence she should submit and what 
evidence VA must obtain.  In addition there is a statutory duty 
imposed on VA to assist the appellant in the development of her 
claim.  

The VCAA  alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board will now 
address these concepts within the context of the circumstances 
presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the Court in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
(2000) (per curiam), in which the Court held that VA could not 
assist in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

After having carefully reviewed the record on appeal, the Board 
has concluded that the requirements of the VCAA as to notice apply 
to this case and have been effectively satisfied with respect to 
the issue on appeal.  The record reflects that the appellant has 
been generally informed of the various requirements of law 
pertaining to her appeal in the February 2003 Statement of the 
Case (SOC).  Crucially, the RO informed the appellant's of VA's 
duty to assist her in the development of her claim in letters 
dated in September 2001 and July 2003.  These letter advised the 
appellant of the provisions relating to the VCAA, to include 
advising her that she could provide medical evidence showing a 
relationship between the cause of the veteran's death and his 
military service.  Specifically, she was advised that she could 
provide the names, addresses, and approximate dates of treatment 
for all VA and non-VA health care providers who had treated the 
veteran for his disabilities, especially the cause of his death.  
She was informed as well that she could provide VA authorization 
to obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were enclosed 
with the letters.  

In short, based on the above record, the Board concludes that the 
appellant has been amply and correctly informed of what is 
required of her and of VA in connection with her claim for service 
connection for the cause of the veteran's death.

One final comment regarding notice is in order.  A review of the 
record reveals that the appellant was provided notice of the VCAA 
prior to the initial adjudication of this claim (by rating 
decision in July 2002).  Therefore, there is no prejudice to the 
appellant in the Board proceeding to consider the claim on the 
merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated with 
the claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes service medical records, a lay statement, a private 
physician's statement, and VA medical records.  The appellant and 
her representative have not identified any outstanding evidence.  
In September 2001, the appellant provided authorization to the RO 
to request the veteran's treatment records from Dr. J.C. from 
"1970's-1985."  In October 2001, the RO requested medical records 
from Dr. J.C.; however, no records were received.  

The appellant and her representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claim.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  Accordingly, the 
Board will proceed to a decision on the merits as to the issue on 
appeal.

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.


Factual Background

As noted in the Introduction, documentation from the Office of the 
Adjunct General shows that the veteran served during World War II 
with the Philippine Commonwealth Army from December 8, 1941 to 
December 29, 1942 and from March 9, 1945 to February 23, 1946.  He 
was a POW from April 10th to June 27th, 1942.  

The veteran's service medical records are negative for complaints 
or diagnosis of cardiovascular or lung disease.  An undated 
enlistment examination, apparently from the veteran's second 
period of service, showed that the veteran suffered from malaria 
and dysentery during service.  An Extract of POW Records completed 
in March 1956 showed that the veteran suffered from mild malaria.

The veteran's cardiovascular system and lungs were clinically 
evaluated as normal on discharge examination on February 25, 1946.  
His blood pressure was 118/80.  On a processing affidavit dated 
three days later, the veteran reported that he was treated by "Dr. 
L." for malaria and dysentery from April 12, 1942 to December 29, 
1942.  An affidavit from W. L. dated in February 1948 stated that 
he was a licensed physician and that he treated the veteran from 
June 29, 1942 to December 31, 1942 for recurrent malaria, beriberi 
and dysentery.    

A marriage certificate shows that the veteran and the appellant 
were married in June 1946.

VA examination in March 1956 stated that the veteran's heart 
sounded fairly strong and regular, with no thrills or murmurs.  
Chest X-rays were normal.  Evaluation of the respiratory system 
revealed no abnormalities.  

An undated medical certificate from Dr. L.G. reported that the 
veteran had been treated in January 1967 for complaints of 
headaches, chest oppression and occasional episodes of dizziness.  
He was found to be suffering from hypertension (180/100) with 
blurring of the left eye.  The diagnosis included hypertension.  
The physician noted that the veteran's blood pressure ranged from 
180 to 200 systolic over 100 to 110 diastolic and that it was 
180/100 on his most recent checkup in April 1967.  In a November 
1977 statement, Dr. L.G. reported treating the veteran since May 
1975 for complaints of headaches, dizziness, chest oppressions, 
and general body weakness.  His blood pressure ranged from 
200/110, 180/100, and 190/100.  He was treated with hypertensive 
medications and other supportive medicines which caused headaches 
and dizziness.  He was then referred for hospitalization.  Dr. 
L.G. attached VA hospital summaries dated between 1975 and 1977 
showing that the veteran was admitted on four occasions due to 
headaches and uncontrolled hypertension.  A 10 year history of 
hypertension prior to admission was noted.  The diagnoses included 
hypertensive cardiovascular disease and arteriosclerotic heart 
disease.  

A VA medical certificate and discharge medical data dated in April 
1980 and August 1981, respectively, reflect diagnoses of 
arteriosclerotic heart disease, pneumonia, and bronchitis.  
Hospital records from the Veterans Memorial Medical Center showing 
that the veteran was admitted in May 1981 and March 1982 for 
treatment of multiple conditions, including arteriosclerotic heart 
disease, COLD, chronic obstructive pulmonary disease and chronic 
bronchitis.  

In correspondence dated in January 1982, Dr. A.G. indicated that 
he had treated the veteran since 1947 with complaints of defective 
vision and other associated symptoms of body weakness.  

A February 1982 rating decision denied the veteran's claim of 
entitlement to service connection for multiple conditions, 
including arteriosclerotic heart disease, hypertension and chronic 
bronchitis.  The veteran did not appeal that decision.  

In an April 1982 affidavit, the veteran stated that after being 
released as a POW he suffered hypertensive heart disease.  In a 
joint affidavit dated that month, S.Y. and C.G. reported that they 
knew the veteran, that he stayed with his relatives in a house 
adjacent to theirs, and that after he was released from the prison 
camp in June 1942 he suffered from hypertensive heart disease.  

The veteran's death certificate indicates that he died at his 
residence on August 13, 1984.  The immediate cause of death was 
COLD due to IHD.  At the time of the veteran's death, service 
connection was in effect for a scar of the left parietal area, 
evaluated as noncompensably disabling.  

Pertinent Law and Regulations

Service connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

The service incurrence of cardiovascular disease may be presumed 
if it is manifested to a degree of 10 percent within one year 
after discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

For former POWs detained not less than 30 days, service connection 
for beriberi, including beriberi heart disease, and ischemic heart 
disease for those who had experienced localized edema during 
captivity, may be established if manifested to a degree of 10 
percent disabling any time after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection - cause of death

In order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is one 
which was incurred in or aggravated by active service, one which 
may be presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

Service-connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as distinguished 
from muscular or skeletal functions and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c).

Analysis

The appellant contends that service connection is warranted for 
the cause of the veteran's death.  Her sole contention is that the 
conditions that caused his death, COLD and IHD, had their onset in 
service.  During the veteran's lifetime, service connection was 
established for a scar of the left parietal area.  A 
noncompensable evaluation was in effect at the time of his death.  
The appellant does not appear to contend that the service-
connected scar caused or contributed to the veteran's death, and 
there is no medical evidence of record to that effect.  
Accordingly, the Board's inquiry will be focused on the 
relationship, if any, between the veteran's military service, 
including his time as a POW, and his death approximately four 
decades later. 
  
By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In order for service connection for the cause of a veteran's death 
to be granted, three elements must be present: (1) evidence of 
death; (2) evidence of in-service incurrence of disease or injury; 
and (3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, element (1) 
has obviously been met.  

With respect to element (2), in-service incurrence of disease, 
there is no evidence that the veteran's COLD or IHD were present 
during service, or in the case of IHD, within the one-year 
presumptive period found in 38 C.F.R. § 3.309(a).  Evidence 
reflective of the presence of heart disease is not shown in the 
medical record for almost thirty years after service (in 1975).  
No such findings are reflected in the March 1956 VA examination 
report, conducted 10 years after the veteran's discharge.  
Clinical evaluation of the cardiovascular and respiratory systems 
at that time revealed no abnormalities and a chest X-ray revealed 
that the veteran's heart and lungs were normal.  Accordingly, the 
medical evidence does not support the proposition that the fatal 
COLD and IHD were present during military service or within the 
one year presumptive period after service.

As has been discussed in the law and regulation section above, 
service connection may be awarded on a presumptive basis for ex-
POWS for beriberi, including beriberi heart disease.  See 38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.303(c).   

The Board is aware that a February 1948 affidavit from "Dr. L." 
states that he treated the veteran from June 29th to December 
31st, 1942 for beriberi.  This statement is at odds with the 
remainder of the evidence of record.  During service, the veteran 
never reported having or being treated for beriberi.  He reported 
treatment for malaria and dysentery only.  No other medical 
record, either at the time of service or since, has reported the 
veteran as having beriberi.  Based on this otherwise utterly 
negative record, the Board discounts the credibility of Dr. L.'s 
assertion that he treated the veteran for beriberi between June 
29th and December 31st, 1942.  

Service connection may be granted for IHD as a POW disability if 
an ex-POW experienced localized edema (swelling of the legs or 
feet) during captivity.  See 38 C.F.R. § 3.309(c).  However, there 
is no medical or other evidence in this case showing that the 
veteran suffered localized edema during captivity.  Service 
connection for IHD is not warranted on this basis.  

In short, a preponderance of the evidence is against the 
appellant's claim as to element (2), in-service disease or injury.  
As explained above, there is no evidence of cardiovascular or 
pulmonary disease in service or for many years thereafter.  In 
addition, the record as a whole is inconsistent with, and 
outweighs, Dr. L.'s statement that he treated the veteran for 
beriberi in 1942.  Element (2) has therefore not been met, and the 
appellant's claim fails on that basis.

For the sake of completeness, the Board will briefly address the 
third element, medical nexus.  In the absence of evidence of in-
service disease or injury, VA is not obligated to obtain a medical 
nexus opinion.  Cf. Charles v. Principi, 16 Vet. App. 370, 371- 72 
(2002).

For her part, the appellant has submitted no competent medical 
nexus evidence.  
The Board acknowledges the April 1982 affidavits submitted by the 
veteran and his neighbors insofar as they suggest that he 
developed heart disease as a result of his POW internment.  The 
Board also recognizes the appellant's sincere belief that the 
cause of the veteran's death was related in some way to his 
military experience.  Nevertheless, in this case, none of these 
individuals have been shown to have medical expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the veteran's death and his active military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay persons 
without medical training are not competent to offer opinions on 
medical matters such as date of onset or etiology of disease or 
injury], see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Therefore, there is a lack of competent medical nexus evidence in 
the record, and the appellant's claim fails on that basis also. 

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for cause 
of the veteran's death.  The benefits sought on appeal are 
accordingly denied.

2.  Basic eligibility to nonservice-connected death pension 
benefits.

Pertinent Law and Regulations

The law authorizes the payment of nonservice-connected disability 
pension to a veteran of a war who has the requisite service and 
who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 
1521 (West 2002).

The surviving spouse of a veteran is entitled to receive a 
nonservice connected death pension if the veteran had qualifying 
service or at the time of death was receiving or entitled to 
receive compensation for a service connected disability. 
38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2003).

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President dated July 
26, 1941 (including organized guerrilla forces), shall not be 
deemed to have been active military, naval, or air service for the 
purpose of any law of the United States confirming rights, 
privileges or benefits upon any person by reason of the service of 
such person or the service of any other person in the Armed 
Forces, except benefits under certain contracts of National 
Service Life Insurance; the Missing Persons' Act; and compensation 
for service-connected disability or death, dependency and 
indemnity compensation for service-connected death (with an 
exception); and burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.40.  With an exception not pertinent to this appeal, service in 
the Philippine Scouts (Regular Philippine Scouts) is included for 
VA disability pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.40(a).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).

Analysis

As explained in the law and regulations section above, the 
appellant's entitlement to VA nonservice-connected pension 
benefits is predicated upon the character of the veteran's 
service.  In this case, the veteran's service does not legally 
qualify the appellant for entitlement to VA nonservice-connected 
disability pension.  As noted above, service before July 1, 1946, 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized guerrilla 
service, is recognized service for purposes of certain VA 
benefits, but does not establish basic eligibility for nonservice-
connected pension benefits.  38 U.S.C.A. § 107(a); 38 C.F.R. § 
3.40.  

The Board has carefully reviewed the entire record in this case, 
and can identify no basis upon which to award nonservice-connected 
pension benefits.  The Board notes that the veteran had no service 
with the Regular Philippine Scouts, and the record shows that his 
recognized periods of service were before July 1, 1946.  The 
veteran had no other verified service.  There is no contention 
that the service as verified by the Adjunct General is erroneous 
in such a way as to warrant a further request to the service 
department to verify or recertify additional military service.  
The service department's determination is binding on VA.  38 
C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.     

The appellant and her representative have submitted no specific 
argument in support of her claim.  The Board observes in passing 
that the appellant has not contended that the veteran was 
receiving or was entitled to receive compensation or retirement 
pay for a service-connected disability at the time of his death.  
See 38 U.S.C.A. § 1541(a).  As noted elsewhere in this decision, 
the veteran's only disability was a noncompensable scar.   

This is a case in which the law is dispositive; basic eligibility 
for pension is precluded based on the veteran's service.  
Therefore, the appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  Entitlement to accrued benefits.  

Pertinent Law and Regulations

The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which the veteran 
was entitled at the time of death and which were due and unpaid 
for a period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when the veteran 
died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2003).

An application for accrued benefits must be filed within one year 
after the date of death.  38 U.S.C.A. § 5121 (c) (West 2002); 38 
C.F.R. § 3.1000(c) (2003).  

Analysis

The pertinent facts in this case are not in dispute.  The 
appellant's husband died in August 1984.  The appellant filed a 
claim for accrued benefits in September 2001.  This is 
approximately 17 years after the veteran's death.  She has offered 
no explanation as to why she did not file an application for 
accrued benefits within the one-year time limit.  

Since the appellant did not file an application for accrued 
benefits within one year after the date of the veteran's death, 
she is not legally entitled to any such benefits.  
See 38 U.S.C.A. § 5121(c) (West 2002);  38 C.F.R. § 3.1000(c) 
(2002).

Since the law pertaining to eligibility for accrued benefits is 
dispositive of this issue, the appellant's claim must be denied 
because of the absence of legal merit or entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because this issue is being decided based on the lack of timely 
filing of a claim for accrued benefits, there is no need to 
determine whether any accrued benefits were ever potentially 
available.  The Board additionally observes in passing that, 
however, that there appear to been no such accrued benefits 
available, and the appellant has made no specific contentions that 
any accrued benefits were ever available.  

In summary, for reasons and bases expressed above, the appellant's 
claim of entitlement to accrued benefits is denied.


ORDER

Entitlement to service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1310 is denied.  

Basic eligibility to nonservice-connected death pension benefits 
is denied. 

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



